United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Fort Worth, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-191
Issued: July 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On November 2, 2011 appellant filed a timely appeal from an October 18, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he received an
overpayment of compensation and denying waiver of recovery. The Board docketed the appeal
as No. 12-191.
The Board has reviewed the record on appeal and finds that the case is not in posture for
decision.1 On November 23, 2010 OWCP advised appellant that he received an overpayment of
$3,584.93 because it paid him compensation from July 31 to October 26, 2010 at an inaccurate
rate. It further informed him that he was without fault in the creation of the overpayment.
Appellant requested a prerecoupment hearing. Following a preliminary review, in a decision
dated February 24, 2011, the hearing representative set aside the November 23, 2010 preliminary
overpayment determination. The hearing representative found that she was unable to determine
whether an overpayment occurred based on the information of record. She also noted that
1

On April 30, 2010 appellant, then a 49-year-old fire protection inspector, filed a traumatic injury claim alleging
that he injured his shoulder in the performance of duty. OWCP accepted the claim for a sprain of the left shoulder
and upper arm, a left rotator cuff condition and other conditions of the left shoulder region not otherwise specified.
On September 21, 2010 appellant underwent a left shoulder subacromial decompression and limited glenohumeral
joint debridement. By decision dated April 19, 2011, OWCP granted him a schedule award for a three percent
impairment of the left upper extremity.

OWCP had not determined the precise period that appellant was totally disabled after surgery on
September 21, 2010. The hearing representative remanded the case for OWCP to recalculate the
overpayment.
On April 6, 2011 OWCP notified appellant of its preliminary determination that he
received an overpayment of $8,656.74 because he received both leave from the employing
establishment and compensation for total disability for the period September 15 to
November 16, 2010. It additionally advised him of its preliminary determination that he was
without fault in creating the overpayment.
By letter dated April 19, 2011, OWCP informed appellant that it had recalculated his pay
rate for the period November 17, 2010 to March 12, 2011 and found that it had underpaid him by
$6,442.75. It subtracted the $6,442.75 underpayment from the alleged overpayment of
$8,656.74 to find a total overpayment of $2,213.95.
Appellant requested a prerecoupment hearing. By decision dated October 12, 2011, the
hearing representative set aside the April 6, 2011 preliminary overpayment determination. She
noted that the issue on review was OWCP’s April 6, 2011 preliminary finding of an overpayment
in the amount of $8,656.74. The hearing representative reviewed OWCP’s recalculation of the
overpayment in the April 19, 2011 letter but noted that there was no preliminary or final decision
regarding the overpayment of $2,213.95. She remanded the case for OWCP to recalculate the
overpayment and issue a preliminary decision regarding the overpayment of $2,213.95. The
hearing representative indicated that if OWCP had already issued a preliminary determination,
the case should be returned to the Branch of Hearings and Review for the requested
prerecoupment hearing.
By decision dated October 18, 2011, OWCP found that appellant received an
overpayment of $2,213.95 for the period September 15 to November 16, 2010. It determined
that he received an overpayment of $8,656.74 from September 15 to November 16, 2010 as he
received both leave from the employing establishment and compensation for total disability.
OWCP further found that it underpaid him by $6,442.75 for the period November 17, 2010 to
March 12, 2011 because it paid him at an inaccurate pay rate. It subtracted the underpayment of
$6,442.75 from the overpayment of $8,656.74 to find a total overpayment of $2,213.95. OWCP
found that he was not at fault and denied waiver. It indicated that it had recovered the
overpayment from a schedule award.
The Board finds that OWCP failed to follow its procedures in issuing the October 18,
2011 decision as the record contains no evidence that it issued a preliminary determination of
overpayment and a preliminary fault finding. OWCP’s regulations provide that, before seeking
to recover an overpayment or adjust benefits, it will advise the individual in writing that the
overpayment exists and the amount of the overpayment.2 The written notification must also
include a preliminary finding regarding whether the individual was at fault in the creation of the
overpayment.3 OWCP must inform the individual of his or her right to challenge the fact or
2

20 C.F.R. § 10.431(a).

3

Id. at § 10.431(b).

2

amount of the overpayment, the right to contest the preliminary finding of fault in the creation of
the overpayment, if applicable, and the right to request a waiver of recovery of the overpayment.4
OWCP’s procedure manual further provides that a preliminary finding of overpayment must be
provided within 30 days and must clearly identify the reason that the overpayment occurred and
the basis for any fault finding.5 The recipient of the alleged overpayment may present evidence
in response to OWCP’s preliminary notice, either in writing or at a prerecoupment hearing
requested within 30 days.6 According to OWCP’s implementing regulations and its own
procedure manual, it should have issued appellant a preliminary determination covering the
amount and period of the overpayment, informing him of its preliminary finding that he was
without fault in its creation and advising him of his rights under section 10.431. Consequently,
the Board finds that OWCP improperly issued its October 18, 2011 decision.
Additionally, the Board notes that OWCP attempted to reduce the amount of the alleged
overpayment of compensation with an underpayment of compensation created when it paid
appellant at an inaccurate pay rate. As the Board explained in Lawrence Sherman,7 it is
improper to attempt to offset the overpayment based on amounts owed to appellant. There must
be proper consideration of waiver of the entire amount of the overpayment.
The Board finds that the case is not in posture for a decision with regard to the
overpayment of compensation as OWCP’s decision was improperly issued. The case will be
remanded for OWCP to issue a preliminary overpayment determination in accordance with its
procedures.

4

Id. at § 10.431(d).

5

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(a)(1) (May 2004).
6

Id. at § 10.432.

7

55 ECAB 359 (2004).

3

IT IS HEREBY ORDERED THAT the October 18, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: July 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

